19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Bobby SESSIONS, Plaintiff Appellant,v.Claude DRIGGERS, Ex-Supervisor of the Marlboro CountyDetention Center;  Earl Hood, Marlboro CountyDetention Center, Defendants Appellees.
No. 93-7112.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 17, 1994.Decided:  March 31, 1994.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Henry M. Herlong, Jr., District Judge.  (CA-92-1416-3-20AJ)
Bobby Sessions, Appellant Pro Se.
John Gregg McMaster, Jr., TOMPKINS & MCMASTER, Columbia, SC, for Appellees.
D.S.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Sessions v. Driggers, No. CA-92-1416-3-20AJ (D.S.C. Oct. 7, 1993).  We deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court characterized its order as a dismissal for failure to state a claim.  Fed.R.Civ.P. 12(b)(6).  Because matters outside the pleadings were relied upon, however, the order was a Fed.R.Civ.P. 56 summary judgment order.  Any error was harmless, because Appellant received the necessary notice pursuant to  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975)